DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Assigned Examiner
2.      	The instant application (16/942,980) has been assigned to Examiner Khatol Shahnan-Shah, Art Unit 1645 at the United States Patent and Trademark Office (i.e., USPTO). To aid in correlating any papers for the instant application, all further correspondence regarding the instant application (16/468,982) should be directed to Examiner Khatol Shahnan-Shah, Art Unit 1645.
3.      Applicant's response and amendment of 12/8/2021 are acknowledged.  

Claim Status
4.       Claims 1, 5-8, and 10 are pending and under consideration. Claim 1 has been amended.  Claims 2, 3, 4, and 9 have been canceled by previous amendments.

Prosecution Reopened
5.       Applicant is advised that the previous office action mailed 9/9/2021 is vacated.  A new office action is being issued. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berkes et al. (WO2012/118535 A1, 7 September 2012) Art of record.
         The claims are drawn to:
Claim 1. (Currently Amended) A pharmaceutical composition comprising at least one biofilm inhibiting compound provided at a dose sufficient to disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin; and a balanced salt solution; wherein the at least one biofilm inhibiting compound is selected from the group consisting of cytochalasin D, genistein, SAR 1118, fibronectin, delmopinol, S. aureus Clf40 (N1 N2N3), S. aureus Clf41 (N2N3), S. epidermidis SdrG (N1 N2N3), S. epidermidis SdrG (AA 50-597), S. epidermidis SdrG (N2N3), thymosin B4,  xylitol, mangainin | covalently linked to Il-mercapto undecanoic acid and 6- mercaptohexanol in 1:3 ratio, Fraction 7 from Terminalia chebula, and combinations thereof.
        Clam 1 is drawn to compositions comprising a component which is capable of disrupting a biofilm or dispersing a biofilm.  The recitation "disrupt a biofilm on the eyelid margin or to disperse a biofilm already formed on the eyelid margin" is merely an intended use of said composition. Thus, any composition comprising said component capable to disrupt or disperse a biofilm reads on the instant claims. 
         Berkes et al. teach pharmaceutical compositions comprising at least one biofilm inhibiting compound (abstract; page 12, lines 17-26; page 15, lines 18-20; page 18, lines 10-21; page 19, lines 21-27; page 22,lines 6-7; page 24, line 16 to page 25, line 4; page 31, line 20 to page 35, line 9). Berkes et al. teach eye disease and eyelid compositions comprising  xylitol, PBS as a balanced salt solution and Staphylococcus aureus and S. epidermidis (see above). 
Therefore Berkes et al., disclose the rejected composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.       Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes et al. (WO2012/118535 A1, 7 September 2012) in view of Patti et al. (U.S. Pat. No. 6,979,446 B2, 27 December 2005). 
       The claims are drawn to:
Claim 5.   A method of inhibiting a biofilm on the eyelid margin of a subject
comprising administering to the eyelid margin of the subject a dose of at least one
biofilm inhibiting compound in a dose sufficient to disrupt a biofilm on the eyelid margin
or to disperse a biofilm already formed on the eyelid margin.
Claim 6.    The method of claim 5, wherein the at least one biofilm inhibiting
compound is selected from a protein, protein fragment, an antibody, and a small
molecule.
Claim 7.  The method of claim 5, wherein the at least one biofilm inhibiting
compound binds to an adhesin protein.
Claim 8.    The method of claim 5, wherein the at least one biofilm inhibiting
compound binds to a receptor for an adhesin protein.
Claim 10.  The method of claim 5, wherein the at least one biofilm inhibiting
compound is selected from the group consisting of cytochalasin D, genistein, SAR
1118, fibronectin, delmopinol, S. aureus Clf40 (N1 N2N3), S. aureus Clf41 (N2N38), S.
epidermidis SdrG (N1 N2N3), S. epidermidis SdrG (AA 50-597), S. epidermidis SdrG -3.-(N2N3), thymosin 84, lactoferrin, xylitol, mangainin | covalently linked to Il-mercapto undecanoic acid and 6-mercaptohexanol in 1:3 ratio, Fraction 7 from Terminalia chebula, and combinations thereof. 
        Berkes et al. teach a method inhibiting a biofilm on the eyelid margin of a subject
comprising administering to the eyelid margin of the subject a dose of at least one
biofilm inhibiting compound in a dose sufficient to disrupt a biofilm (see abstract).         Berkes et al. teach a method and a pharmaceutical composition comprising at least one biofilm inhibiting compound (abstract; page 12, lines 17-26; page 15, lines 18-20; page 18, lines 10-21; page 19, lines 21-27; page 22, lines 6-7; page 24, line 16 to page 25, line 4; page 31, line 20 to page 35, line 9). Berkes et al. teach eye disease and eyelid compositions comprising xylitol, PBS as a balanced salt solution and Staphylococcus aureus and epidermidis (see above). Berkes et al. do not teach antibodies or proteins as inhibiting biofilm compounds. 
    Patti et al. teach a method inhibiting a biofilm on a subject comprising administering to the subject a dose of at least one biofilm inhibiting compound in a dose sufficient to disrupt a biofilm (see abstract and claims).  Patti et al. teach a compound (antibody to clumping factor A). (Abstract; col. 1, line 15 to col. 2, line 62). Patti et al. teach Monoclonal antibodies to the ClfA protein and method of use in treating or preventing infections (see title and abstract). Patti et al. teach that adherent bacteria often produce a biofilm and quickly become more resistant to the killing effect of most antibiotics (para 0003). Patti et al. teach compositions such as eye drop (see para 0040). Patti et al. teach antibodies to both Staphylococcus aureus and S. epidermidis (see claims, para 0037, 0079, 0080 table 4 and example 1). Patti et al. teach a compound (antibody to clumping factor A). (Abstract; col. 1, line 15 to col. 2, line 62).  Patti et al. also teach a composition comprising said antibody to clumping factor A and a balanced salt solution, i.e., PBS. (see para 0027-0031). Patti et al. also teach N2N3 (para 0037), SdrG (para 0080, table 5), Clf40 (abst, claims,2, 21, 22, 25, para 0007-0009, 0012, 0037). Patti et al. teach limitations of claim 6 (antibody and protein) see abstract.  Patti et al. teach limitations of claims 7 and 8 (an adhesin protein), it is well known that clamping factor (Clf A and Clf 40) of Staphylococcus aureus is assisting of adhesion of said protein to the cell, therefore an adhesin, 
        In this case, it would be prima facie obvious at the time the invention was made to combine the teaching of the references to obtain the instant invention. Berkes et al. teach a method inhibiting a biofilm on the eyelid margin of a subject
comprising administering to the eyelid margin of the subject a dose of at least one
biofilm inhibiting compound in a dose sufficient to disrupt a biofilm; while Patti et al. teach monoclonal antibodies to the ClfA protein and method of use in treating or preventing biofilm infections.       
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different compositions already known to treat biofilm infections; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Objections
9.      Claims 1 and 10 are objected to because of the following informalities:  The claims recite abbreviations (S) for Staphylococcus aureus and epidermidis. The full name   of those abbreviation should be written when the appear in the claims for the first time.   Appropriate correction is required.

Conclusion
10.      No claims are allowed.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 6, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645